Citation Nr: 1756102	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1968 to May 1970.  He died on October [REDACTED], 1995.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  This matter was most recently remanded by the Board in August 2014.  A Supplemental Statement of the Case (SSOC) was issued in August 2017.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and her representative have not contended otherwise, save for a contention regarding the author of the most recent VA medical opinion, discussed below.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in October 1995; the immediate cause of his death was severe congestive cardiac failure due to status post heart transplant due to viral myocarditis in 1987.

2.  The most probative evidence shows that the Veteran did not sustain additional disability or death as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.

3.  The most probative evidence shows that VA did not fail to diagnose or treat the Veteran.


CONCLUSION OF LAW

Dependency and Indemnity Compensation benefits under 38 U.S.C. § 1151 for the cause of the Veteran's death are not warranted.  38 U.S.C. §§ 1151, 5107(b) (2012); 38 C.F.R. § 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2017 brief, the appellant's representative contends that, if the matter is not decided favorably for the appellant, a remand is required per Stegall v. West, 11 Vet. App. 268 (1998), because the examiner who provided the July 2017 medical opinion was not the same examiner who provided the May 2012 medical opinion.  The Board observes that the August 2014 Board remand directed that the AOJ obtain an addendum medical opinion from the examiner who provided the May 2012 opinion.  However, at the end of the fourth remand directive, quoted in full in the representative's brief, the Board also stated that, "[i]f the May 2012 VA examiner is not available, take appropriate action to obtain opinion from a similarly qualified examiner."  

The Board concedes that the examiner who provided the July 2017 medical opinion did not provide the May 2012 medical opinion.  A June 2017 email in the claims file states that the VA examiner assigned to the claim was unavailable.  The Board thus finds that there has been, in fact, substantial compliance with the August 2014 remand directives, as such directives clearly stated that the requested opinion could be rendered by another clinician if the previous examiner was not available.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the appellant nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  § 1151 Claims

Compensation is awarded for a qualifying additional disability or death of a veteran which is the result of VA hospitalization, medical or surgical treatment, vocational rehabilitation, or examination in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or death if (1) it was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment; or examination furnished to the veteran under any law administered by VA, and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d).

The factual elements necessary to support a claim based upon an alleged failure to diagnose or treat may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  In general, however, entitlement to benefits based on such claims requires a determination that (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician rendered treatment; and (3) the claimant suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VA O.G.C. Prec. Op. No. 5-2001, 66 Fed. Reg. 33,312 (2001); see also Roberson v. Shinseki 607 F.3d 809, 816-17 (Fed. Cir. 2010).

III.  Analysis

The appellant contends that the Veteran died because of mistreatment at the Philadelphia VA Medical Center on October [REDACTED], 1995.  She stated that the Veteran drove himself to the VA Medical Center at approximately 10:00 p.m. on October 1, and was found unconscious in a wheelchair by VA staff members between 2:00 and 3:00 a.m.  She believes that, if proper medical treatment had been administered in an appropriate and timely manner, the Veteran would have survived such hospital visit.  In the representative's August 2011 statement, it was noted that the appellant was of the belief that the evidence of record has been "sanitized" because the time of admission and course of treatment were not present in the claims file.

The Veteran's death certificate states that the immediate cause of his death was severe congestive cardiac failure due to status post heart transplant due to viral myocardilitis 1987.  An October [REDACTED], 1995, Report of Contact states that the Veteran was admitted to the Surgical Intensive Care Unit with diagnoses of intractable nausea and vomiting and axilla abscess.  It states that, when the doctors started to transport the Veteran to the floor, he coded in the Emergency Room (ER) and expired at 3:27 a.m.  The evidence of record indicates that a code team spent more than 30 minutes unsuccessfully attempting to revive the Veteran.

A VA medical opinion was obtained in May 2012.  The claims file was reviewed.  The examiner observed that the Veteran reported to the VA Medical Center ER on October [REDACTED], 1995, where he was diagnosed with intractable nausea and vomiting for four weeks and an abscess in the left axilla.  The Veteran was planned for admission to the Surgical Intensive Care Unit.  Just prior to transfer to such, however, the appellant developed acute shortness of breath, which was very shortly followed by unresponsiveness.  A code team unsuccessfully attempted to resuscitate the Veteran for more than 30 minutes.  

It was noted that an ER note stated that the Veteran had chest pain on the left side near the site of his abscess.  While in the ER, the Veteran underwent a physical examination which revealed clear lungs, no S3 heart sound, and no edema.  Such evaluation was negative for any evidence of overt heart failure.  The examiner observed that an electrocardiogram (EKG) result was not available for review.  Cardiac enzyme test was negative.  Complete blood count (CBC) revealed a normal blood count.  Hemoglobin (Hb) was 11.4, the normal range of which is from 12 to 18.  Platelet count was also negative.  Digoxin level was 2.11, which was in the near upper limit of normal (0.8-2).  Imaging studies of the abdomen revealed a probably unremarkable abdomen and cardiomegaly (enlarged heart).  Blood culture reported staphylococcus, while the coagulase was negative.  The examiner noted that this was probably contaminant.  It was noted that the listed cause of death was severe congestive heart failure and the appellant was status post cardiac transplant due to viral myocarditis in 1987.  Past medical history per a July 1995 clinical note included status post heart transplant for dilated cardiomyopathy in 1987, congestive heart failure, diabetes mellitus, and hypertension.  The appellant was treated for a left axillary abscess in July 1995 and a July 1995 echocardiogram revealed ejection fraction of 40 percent.  The examiner explained that patients with congestive heart failure and reduced ejection fraction, cardiac transplant, diabetes, and hypertension are known to be at a high risk for sudden cardiac death.  Thus, the examiner opined that it was less likely than not that any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseen, contributed substantially or materially to cause, or lent aid or assistance to, the Veteran's death.

In August 2014, the Board remanded this matter in order to obtain the complete records of the Veteran's hospitalization at the Philadelphia VA Medical Center in October 1995.  After such was received and associated with the claims file, an additional medical opinion was obtained.

The July 2017 VA medical examiner reviewed the claims file, including the newly-obtained evidence and the May 2012 medical opinion.  The examiner explained that the Veteran's medical records indicate that he underwent a cardiac transplant in April 1987, had a history of diabetes following such event, chronic renal insufficiency, and hypertension.  Such was documented in 1993, following a hospitalization.  The Veteran was noted to have died on October [REDACTED], 1995, after presenting to the ER on October [REDACTED] with complaints of abdominal pain.  He was diagnosed with intractable nausea and vomiting and an abscess in the left axilla.  Cardiac enzymes were negative.  The appellant had an elevated digoxin level of 2.11, creatinine level of 7.5, and blood urea nitrogen (BUN) of 105.  Digoxin toxicity was noted and recognized.  Abdomen X-rays were normal, while chest X-rays revealed cardiomegaly.  Blood cultures were probably contaminant.  While the Veteran was in the process of being transferred to the Surgical Intensive Care Unit, he developed difficulty breathing and became unresponsive.  There were no respirations or pulse.  CPR was performed.  The code team spent more than 30 minutes attempting resuscitation but was unsuccessful.  The death certificate listed severe congestive cardiac failure and status post heart transplant due to viral myocarditis in 1987.

The examiner reported that Up-to-Date, an online, evidence-based medical journal, explains that:

"[c]ardiac transplantation remains the treatment of choice for many patients with end-stage heart failure with severely impaired functional capacity despite optimal medical therapy. . . . [T]he median survival for adult and pediatric heart transplants performed between 1982 and 2013 was 11 years. . . . [T]he four major causes of death after cardiac transplantation [are] [g]raft failure[,] [o]pportunistic infections[,] [a]cute allograft rejection[, and] [c]ardiac allograft vasculopathy; the incident of cardiac allograft vasculopathy increases steadily after transplantation and is among the top 3 causes of death beyond the first year posttransplantation."

The examiner stated that the Veteran's medical records indicate he was followed regularly for his post-cardiac transplant condition, including heart biopsies.  Chronic renal insufficiency was recognized in July 1995, when a left axillary mass was incised and drained.  Creatinine was 6.1 at that time.  Echocardiography in July 1995 revealed a ruptured chordae in the tricuspid valve.  Focal wall paradoxical septum with an ejection fraction of 40 percent was also observed.  The examiner observed that the median survival for adult heart transplants was approximately 11 years and the Veteran fit in such timeframe.  Other risk factors of sudden death included diabetes, hypertension, renal insufficiency, and exogenous obesity.  As noted by the May 2012 examiner, such factors, including cardiac allograft vasculopathy, put the Veteran at high risk for sudden cardiac death.  The examiner explained that hospital staff clearly recognized, and acted quickly and appropriately, when the Veteran became unresponsive.  However, they were unsuccessful in reviving him.  All protocols were followed; and lab work and clinical assessments were addressed and acted on appropriately.  Thus, the examiner opined that there was no evidence to support that there was any carelessness, negligence, lack of proper scale, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable, contributed substantially or materially to cause, or lent aid or assistance to, the Veteran's death.  

With respect to the appellant's contentions that the medical records from October 1995 have been "sanitized," the Board observes that the complete records from such hospital visit have since been associated with the claims file in 2016.  The appellant and her representative have not contended otherwise.  Further, there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary properly discharged his official duties by properly handling and storing the medical evidence in question.  Mere lay statements are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 90 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The Board finds that the July 2017 VA medical opinion is entitled to great probative weight because it is based on a thorough review of the medical evidence of record, including the medical records from the Veteran's October 1995 hospitalization and subsequent death, explains the current medical knowledge regarding heart transplant survival rates, and is well-reasoned.  Although the May 2012 VA medical opinion was also based upon a review of the claims file, the claims file did not include all of the medical records related to the October 1995 hospitalization and subsequent death of the Veteran at that time.  However, the two VA medical opinions do not contradict one another. 

The Board finds that the record is negative for competent evidence that the Veteran sustained additional disability or died as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.  There is likewise no competent evidence that there was a failure to diagnose or treat the Veteran.  

Although the appellant has asserted that compensation is warranted in the instant case, the Board finds that she is not competent to provide evidence regarding matters as complex as determining what degree of care is expected of a reasonable healthcare provider as she has not been shown by the evidence of record to have medical training or skills.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (a claimant is competent to report on what of which he or she has personal knowledge).  

While the Board is sympathetic to the appellant for the loss of her husband and recognizes his honorable service in the U.S. Marine Corps, the appeal must be denied.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to Dependency and Indemnity Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


